Applicant Only Responded In-part to the 4/2/2021 Restriction Requirement
In response to the restriction requirement mailed on 4/2/2021, the amendment filed 7/2/2021 removed all previously presented (product and method) claims and now presents all new claims directed to method claims only. Applicant also responded, in-part, to the species election requirement. Applicant’s election without traverse of about 240 mg of Compound A-1, about 12 mg of compound B-1, pH between about 6.5-9.2 and AUC(0-t) to AUC(0-t) between 6.57-8.03 levodopa to about 1 carbidopa in the reply filed on 07/02/2021 is acknowledged. 

However, the reply is not fully responsive to the prior Office action because of the following omission(s) or matter(s): Applicant is required to elect each ingredient in the composition - meaning every ingredient, including carriers, solvents, ph adjusters, excipients, in any composition(s) (including bolus and/or continuous infusions) administered to the subject. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065. The examiner can normally be reached M-F: 8-4:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS E SIMMONS/Examiner, Art Unit 1629                                                                                                                                                                                                        

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629